              Case 1:20-cv-05958 Document 3 Filed 07/31/20 Page 1 of 2
IH-32                                                                                  Rev: 2014-1




                        United States District Court!
                                    for the!
                       Southern District of New York!
                                Related Case Statement!
                                                  !
                                Full Caption of Later Filed Case:

 KNIGHT FIRST AMENDMENT INSTITUTE AT
 COLUMBIA UNIVERSITY; MEGAN ACKERMAN;
 ELLEN BRODSKY; DARRAGH BURGESS; DONALD
 MOYNIHAN; and ELIZABETH WEST


                    Plaintiff                                        Case Number



                      vs.

 !!DONALD J. TRUMP, President of the
 United States; and DANIEL SCAVINO,
 Assistant to the President and Deputy
 Chief of Staff for Communications
                   Defendant

                                Full Caption of Earlier Filed Case:
                 (including in bankruptcy appeals the relevant adversary proceeding)

 !!
KNIGHT FIRST AMENDMENT INSTITUTE AT
COLUMBIA UNIVERSITY; REBECCA BUCKWALTER;
PHILIP COHEN; HOLLY FIGUEROA; EUGENE GU;
BRANDON NEELY; JOSEPH PAPP; and NICHOLAS
PAPPAS

                    Plaintiff                                        Case Number

                                                    1:17-cv-05205
                      vs.

 !!
  DONALD J. TRUMP, President of the
    United States; and DANIEL SCAVINO,
    White House Director of Social Media
    and Assistant to the President
                   Defendant
!

                                               Page !1
               Case 1:20-cv-05958 Document 3 Filed 07/31/20 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:

        ✔
        ____ Closed
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
                           dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)

     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
!
On July 11, 2017, Plaintiffs filed the earlier complaint, and on May 23, 2018, this Court ruled in favor of
!
Plaintiffs. On July 9, 2019, the Second Circuit Court of Appeals affirmed this Court’s ruling. On March 23, 2020,
!
the Second Circuit denied Defendants’ petition for rehearing en banc. The government may petition for
!
certiorari before the Supreme Court until August 20, 2020.
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
 !
 ! newly filed case meets the criteria for relatedness to the earlier filed case described in
 !
The
 ! The newly filed case involves the same defendants, Donald Trump and Daniel
Local Rule for the Division of Business 13. First, the actions concern many of the same
 !
parties.
!University.andSecond,
Scavino,         one of the same plaintiffs, the Knight First Amendment Institute at Columbia
 ! at issue in thethere       is substantial factual overlap. Both cases arise from the same
!@realDonaldTrump Twittercase:
action                   prior        the blocking of Twitter users from President Trump’s
 ! from the public forum acccount.          Both cases challenge the constitutionality of blocking
 !
users                            of the @realDonaldTrump      account. The individual plaintiffs in the
 ! filed case have been similarly excluded from the public forum based on viewpoint, just
newly
 ! the individual plaintiffs in the earlier filed case. Likewise, Plaintiff the Knight Institute’s
like
 ! to hear is implicated in both cases. As such, there is substantial factual overlap in the
right
 ! cases. Third, the parties could be subjected to conflicting orders, given the substantial
 ! overlap in the two cases. Fourth, absent a determination of relatedness, there would be
two

a! substantial duplication of effort and delay on the Court and parties. Many of the factual and
legal
 !
 ! is no need to duplicate that effort. Finally, because the earlier filed case is still on
legal issues relevant to the newly filed case were established in the earlier filed case, and
 ! (as the time for filing a petition for certiorari before the Supreme Court has not yet
there
 !
appeal
!pending case.
expired),  the earlier filed case qualifies under Local Rule for the Division of Business 13 as a
 !
 !
 !
 !
 !
 !
 !                                                                        July 31, 2020
 Signature: ________________________________________ Date: __________________!
 !
 !               Knight First Amendment Institute
Firm:         ________________________________________


                                                    Page !2
